 

Exhibit 10.1

 

SEVENTH AMENDMENT TO LEASE

 

THIS SEVENTH AMENDMENT TO LEASE (this “Seventh Amendment”) is made as of
September 27, 2016, by and between ARE-SEATTLE NO. 10, LLC, a Delaware limited
liability company (“Landlord”), and PHASERX INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.       Landlord and Tenant entered into that certain Lease Agreement dated as
of February 9, 2010, as amended by that certain First Amendment to Lease dated
as of July 1, 2010, as further amended by that certain Second Amendment to Lease
dated as of April 4, 2011, as further amended by that certain Third Amendment to
Lease dated as of October 1, 2014, as further amended by that certain Fourth
Amendment to Lease dated as of May 21, 2015, as further amended by that certain
Fifth Amendment to Lease dated as of September 8, 2015, and as further amended
by that certain Sixth Amendment to Lease dated as of February 23, 2016 (as
amended, the “Lease”). Pursuant to the Lease, Tenant leases certain premises
consisting of approximately 11,291 rentable square feet (“Premises”) in a
building located at 410 W. Harrison, Seattle, Washington and are part of the
Project legally described on the attached Exhibit A. The Premises are more
particularly described in the Lease. Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

 

B.        The Base Term of the Lease is scheduled to expire on November 30,
2016.

 

C.       Landlord has re-measured the Premises and the Building, which
re-measurement has resulted in revised square footages for the Premises and the
Building.

 

D.        Landlord and Tenant desire, subject to the terms and conditions set
forth herein, to amend the Lease to, among other things, (i) amend the defined
terms for Premises, Rentable Area of Premises, Rentable Area of Project and
Tenant’s Share of Operating Expenses, and (ii) extend the Term of the Lease
through November 30, 2021 (the “Extended Expiration Date”).

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.Term. The Term of the Lease is hereby extended through the Extended Expiration
Date. Tenant’s occupancy of the Premises through the Extended Expiration Date
shall be on an “as-is” basis and Landlord shall have no obligation to provide
any tenant improvement allowance or to make any alterations to the Premises.

 

2.Premises, Rentable Area of Premises and Rentable Area of Project. As of
December 1, 2016, prospectively only, the definitions of “Premises,” “Rentable
Area of Premises” and “Rentable Area of Project” on Page 1 of the Lease are
hereby deleted and replaced with the following:

 

“Premises: That entire third floor of the Project, containing approximately
11,676 rentable square feet, as shown on Exhibit A.”

 

“Rentable Area of Premises: 11,676 sq. ft.”

 

“Rentable Area of Project: 33,828 sq. ft.”

 

[image_001.jpg]

 

 1 

 

 

3.Base Rent. Tenant shall continue to pay Base Rent as provided in the Lease
through November 30, 2016. Commencing on December 1, 2016, Tenant shall pay Base
Rent in the amount of $48.71 per rentable square foot of the Premises per year.
Base Rent shall be increased on each December 1st thereafter through the
Extended Expiration Date (each, a “Seventh Amendment Adjustment Date”), by
multiplying the Base Rent payable immediately before such Seventh Amendment
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Seventh Amendment
Adjustment Date.

 

4.Right to Extend. Section 40 of the Lease is hereby deleted in its entirety and
is null and void and of no further force or effect and Tenant shall have no
right to extend the Term of the Lease beyond the Extended Expiration Date.

 

5.Tenant’s Share of Operating Expenses. As of December 1, 2016, prospectively
only, the definition of “Tenant’s Share of Operating Expenses” on Page 1 of the
Lease is hereby deleted in its entirety and replaced with the following:

 

“Tenant’s Share of Operating Expenses: 34.52%”

 

6.OFAC. Tenant is currently (a) in compliance with and shall at all times during
the Term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List or the Sectoral Sanctions Identifications List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

7.Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this Seventh Amendment and that no
Broker brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this Seventh Amendment.

 

8.Miscellaneous.

 

a.       This Seventh Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Seventh
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

b.       This Seventh Amendment is binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns.

 

c.       This Seventh Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this Seventh Amendment attached thereto.

 

d.       Except as amended and/or modified by this Seventh Amendment, the Lease
is hereby ratified and confirmed and all other terms of the Lease shall remain
in full force and effect, unaltered and unchanged by this Seventh Amendment. In
the event of any conflict between the provisions of this Seventh Amendment and
the provisions of the Lease, the provisions of this Seventh Amendment shall
prevail. Whether or not specifically amended by this Seventh Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Seventh Amendment.

 

[image_001.jpg] 

 



 2 

 

 

 

e.       Neither this Seventh Amendment nor a memorandum of this Seventh
Amendment shall be filed by or on behalf of Tenant in any public record.

 

[Signatures are on the next page.]

 

[image_001.jpg] 

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment as
of the day and year first above written.

 



  TENANT:           PHASERX INC.,     a Delaware corporation                 By:
/s/ Robert Overell                                                     
Name:  Robert Overell                                                     Its:
President & CEO                                                                
LANDLORD:               ARE-SEATTLE NO. 10, LLC,     a Delaware limited
liability company           By: ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member               By: ARE-QRS CORP.,
a Maryland corporation,
general partner                           By: /s/ Eric S/
Johnson                                               Its: Senior Vice President
RE  Legal Affairs  

 

 [image_001.jpg]

 

 4 

 

 

LANDLORD’S ACKNOWLEDGMENT

  

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

  



STATE OF CALIFORNIA )   ) § County of                        Los Angeles )

 

On September 28, 2016, before me, Shelly Kroll-Hancock, a Notary Public,
personally appeared Eric S. Johnson who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct

 

WITNESS my hand and official seal.

 

 

        /s/ Shelly
Kroll-Hancock                                                            

Signature of
Notary                                                                            
(Affix seal here)

 

[image_001.jpg] 

 

 

 

 

TENANT’S ACKNOWLEDGMENT

  

STATE OF     Washington    

 

COUNTY OF       King           

 

ss.

 

 

On this 24th day of September 2016, before me personally appeared Robert
Overell, to me known to be the President & CEO of PhaseRx, a Delaware Corp.,
that executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said corporation for the
uses and purposes therein mentioned, and on oath stated that they were
authorized to execute said instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 



  /s/ Eric Luna                 (Signature of Notary)           Eric Luna      
          (Legibly Print or Stamp Name of Notary)     Notary public in and for
the State of    Washington                   ,     residing at 24 Roy Street,
Seattle, WA 98109                

 

My appointment expires 4/5/2017                   

 

[image_001.jpg]

  

 

 

 

Exhibit A

 

Description of Project

 

LOTS 3 THROUGH 6 INCLUSIVE, BLOCK 5, D.T. DENNY’S WATERFRONT ADDITION TO THE
CITY OF SEATTLE, ACCORDING TO THE PLAT RECORDED IN VOLUME 2 OF PLATS, PAGE 61,
RECORDS OF KING COUNTY, WASHINGTON.

 

 [image_001.jpg]

 



 

 